OPINION — AG — ** STATE DEPARTMENT OF AGRICULTURE — STORAGE OF GRAINS ** UNLESS AND UNTIL THE SUPREME COURT, IN A PROPER CASE, HOLDS THAT THE TOTAL LIABILITY OF THE SURETY OF A WAREHOUSEMEN'S BOND SUBMITTED TO THE STATE BOARD OF AGRICULTURE UNDER THE PROVISIONS OF HOUSE BILL NO. 260, IS NOT LIMITED TO THE AMOUNT SPECIFIED IN SUCH A BOND, THE STATE BOARD OF AGRICULTURE, IN DETERMINING THE AMOUNT (NOT LESS THAN $5,000) WHICH "WILL BE SUFFICIENT TO AFFORD ADEQUATE PROTECTION TO THE PUBLIC" ESPECIALLY "ALL PERSONS DOING BUSINESS WITH THE APPLICANT AS A WAREHOUSEMAN" SHOULD PROCEED UPON THE THEORY THAT THE TOTAL LIABILITY ON SUCH A BOND WILL BE LIMITED TO THE AMOUNT SPECIFIED IN SUCH BOND, AND FIX THE AMOUNT OF EACH SUCH BOND ACCORDINGLY. (SURETY BOND, INSURANCE, LICENSE) CITE: 81 Ohio St. 403 [81-403], 81 Ohio St. 804 [81-804] (REPEALED) (JAMES C. HARKIN)